PER CURIAM:
Jacob Wearing appeals the district court’s order dismissing his civil action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Wearing v. Mill, No. 5:09-cv-00113-D, 2010 WL 4923461 (E.D.N.C. Nov. 29, 2010). We deny Wearing’s motions to refer to alternative dispute resolution and to schedule oral argument. We grant his motion to amend his informal brief and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.